Name: Council Decision (EU, Euratom) 2015/2393 of 8 December 2015 amending the Council's Rules of Procedure
 Type: Decision
 Subject Matter: electoral procedure and voting;  politics and public safety;  economic geography;  demography and population;  EU institutions and European civil service
 Date Published: 2015-12-18

 18.12.2015 EN Official Journal of the European Union L 332/133 COUNCIL DECISION (EU, Euratom) 2015/2393 of 8 December 2015 amending the Council's Rules of Procedure THE COUNCIL OF THE EUROPEAN UNION, Having regard to the Treaty on European Union, Having regard to the Treaty on the Functioning of the European Union, Having regard to Article 11(6) of the Council's Rules of Procedure (1), Whereas: (1) From 1 November 2014, when an act is to be adopted by the Council acting by qualified majority, it must be verified that the Member States constituting the qualified majority represent at least 65 % of the population of the Union. (2) Until 31 March 2017, when an act is to be adopted by the Council acting by qualified majority, a member of the Council may request that it be adopted in accordance with the qualified majority as defined in Article 3(3) of Protocol No 36 on transitional provisions, annexed to the Treaty on European Union, to the Treaty on the Functioning of the European Union and to the Treaty establishing the European Atomic Energy Community. In that case, a member of the Council may request that a check be made to ensure that the Member States constituting the qualified majority represent at least 62 % of the total population of the Union. (3) Those percentages are calculated according to the population figures set out in Annex III to the Council's Rules of Procedure (the Rules of Procedure). (4) Article 11(6) of the Rules of Procedure provides that, with effect from 1 January each year, the Council is to amend the figures set out in that Annex, in accordance with the data available to the Statistical Office of the European Union on 30 September of the preceding year. (5) The Rules of Procedure should therefore be amended accordingly for the year 2016, HAS ADOPTED THIS DECISION: Article 1 Annex III to the Rules of Procedure is replaced by the following: ANNEX III Figures concerning the population of the Union and the population of each Member State for implementing the provisions concerning qualified majority voting in the Council For the purposes of implementing Article 16(4) TEU, Article 238(2) and (3) TFEU and Article 3(2) of Protocol No 36, the population of the Union and the population of each Member State, as well as the percentage of each Member State's population in relation to the population of the Union, for the period from 1 January 2016 to 31 December 2016 shall be as follows: Member State Population Percentage of the population of the Union Germany 81 089 331 15,93 France 66 352 469 13,04 United Kingdom 64 767 115 12,73 Italy 61 438 480 12,07 Spain 46 439 864 9,12 Poland 38 005 614 7,47 Romania 19 861 408 3,90 Netherlands 17 155 169 3,37 Belgium 11 258 434 2,21 Greece 10 846 979 2,13 Czech Republic 10 419 743 2,05 Portugal 10 374 822 2,04 Hungary 9 855 571 1,94 Sweden 9 790 000 1,92 Austria 8 581 500 1,69 Bulgaria 7 202 198 1,42 Denmark 5 653 357 1,11 Finland 5 471 753 1,08 Slovakia 5 403 134 1,06 Ireland 4 625 885 0,91 Croatia 4 225 316 0,83 Lithuania 2 921 262 0,57 Slovenia 2 062 874 0,41 Latvia 1 986 096 0,39 Estonia 1 313 271 0,26 Cyprus 847 008 0,17 Luxembourg 562 958 0,11 Malta 429 344 0,08 Total 508 940 955 Threshold (62 %) 315 543 392 Threshold (65 %) 330 811 621. Article 2 This Decision shall enter into force on the date of its publication in the Official Journal of the European Union. It shall apply from 1 January 2016. Done at Brussels, 8 December 2015. For the Council The President P. GRAMEGNA (1) Council Decision 2009/937/EU of 1 December 2009 adopting the Council's Rules of Procedure (OJ L 325, 11.12.2009, p. 35).